[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission

OPTION AGREEMENT

This Option Agreement (“Agreement”) is entered into as of the 14th day of June,
2010 (“Effective Date”) by and between Asahi Kasei Kuraray Medical Co., Ltd., a
Japanese corporation (“ASAHI”) with an office and place of business at 1-105
Kanda Jinbocho, Chiyoda-ku, Tokyo 101-8101 Japan, and ThermoGenesis Corp., a
Delaware corporation, (“THERMO”) with an office and place of business at 2711
Citrus Road, Rancho Cordova, California, 95742, U.S.A.

WITNESSETH:

WHEREAS, the parties executed the “Distribution and License Agreement” as of
28th day of March 2005 (“License Agreement”), and “Amendment to Distribution and
License Agreement” (“Amendment”) to be signed concurrently with this Agreement,
under which (i) THERMO appoints ASAHI as the exclusive distributor to market,
distribute and sell in Asia Pacific Rim Countries and (ii) THERMO grants to
ASAHI the exclusive right to use, market, distribute, sell, have and to have
manufactured in Japan the Product (as defined in the License Agreement),
(iii) THERMO commits to maintain manufacturing function of the Product and to
support ASAHI to obtain the approval by MHLW to receive the reimbursement of the
Product (“Approval”);

WHEREAS, THERMO is willing to grant to ASAHI certain rights and options to
purchase certain assets owned or controlled by THERMO for its worldwide wound
care business relating to the CryoSeal System (as defined in the License
Agreement) and the Products as a part of the consideration for ASAHI’s payment
to be made under Section 9 of the Amendment; and

WHEREAS, ASAHI is willing to obtain such right and option in accordance with the
terms and conditions set forth below.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, the parties hereby agree as follows:



1.   Grant of the Option



  (1)   THERMO hereby grants ASAHI an option (the “Option”) to purchase the
following items (“Assets”) under the terms and conditions hereinafter set forth;



      a            All intellectual property rights that are necessary or
related to THERMO’s worldwide wound care business in relation to the “CryoSeal
System” and the Products (“Business”), booked or non-booked, including, but not
limited to, the patents and patent applications listed in Exhibit A of this
Agreement, , the trademarks listed in Exhibit B of this Agreement and any and
all commercial and technical know-how, trade secrets, skills and information
relating to the Business (the “Know-How”) (collectively, “Intellectual Property
Rights”).



      b            FDA-PMA ownership relating to the Products (“FDA-PMA”)



      c            Contracts and contractual relationships with THERMO’s vendors
related to manufacturing the Product and any rights and obligations thereunder
which ASAHI designates when it exercises the Option, except any rights and
obligations having become accrued prior to the date of ASAHI’s exercise of the
Option (the “Exercise Date”) for which THERMO shall remain fully responsible
either prior to or after the Exercise Date; it being understood that THERMO
shall assign such contracts and contractual relationships as Asahi designates to
the extent they are assignable, and for those not currently assignable, THERMO
shall make a good faith efforts to amend such contracts and contractual
relationships so that THERMO may assign them to ASAHI if ASAHI designates or
terminate if ASAHI does not designate.



  (2)   All contracts and contractual relationships with THERMO’s existing and
future distributors and/or end-users (“Customers”) and any rights and
obligations thereunder, including, but not limited to, any obligations to supply
the Products or spare parts thereof, any obligations to provide maintenance or
repair or any other services, and any liability relating to the Products sold by
THERMO before and after the Exercise Date shall be expressly excluded from the
Assets, for which THERMO shall remain fully responsible either prior to or after
the Exercise Date.



  (3)   ASAHI may exercise the Option at any time after the effective date of
the Amendment but, unless otherwise agreed between the Parties, no later than
the earlier of (a) fifth anniversary of the effective date of the Amendment or
(b) ninety (90) days after the date of the Approval (the “Expiration Date”) by
sending a written notice to that effect to THERMO in accordance with the
provision of Section 10 of this Agreement.



  (4)   It is understood and agreed that ASAHI shall not be required to make any
additional payment in consideration of THERMO’s grant of the Option.



  (5)   For the avoidance of doubt, ASAHI assumes no obligations to exercise the
Option.



2.   Effect of Exercise of the Option.



  (1)   Upon ASAHI’s exercise of the Option pursuant to Section 1.(3) above, all
the rights and titles in the Assets shall immediately and automatically transfer
to ASAHI from THERMO.



  (2)   Within thirty (30) days from the date on which THERMO has completed
performance of its obligations under Section 2. (3) through (5) below, ASAHI
shall pay to THERMO the price for the Assets to be determined in accordance with
the following;



      a            US$[*], if the Option is exercised on or before June 30,
2011;



      b            US$ [*], if the Option is exercised between July 1, 2011 and
June 30, 2012 (both inclusive);



      c            US$ [*], if the Option is exercised on or after July 1, 2012;
or



      d            US$ [*], if the Option is exercised on or after the date of
the Approval, notwithstanding clauses a. through c. above.



  (3)   Within thirty (30) days from the Exercise Date, THERMO shall disclose
and or furnish to ASAHI all of the materials, documents, data and information
related to the Assets.



  (4)   Upon request by ASAHI, THERMO shall promptly (in any event within thirty
(30) days from the date of such request) prepare and submit any documents
necessary for ASAHI to secure its ownership in the Assets, including, but not
limited to, any documents necessary to register and/or file the ownership of the
Intellectual Property Rights and the FDA-PMA with the relevant governmental
authorities.



  (5)   Within thirty (30) days from the Exercise Date, THERMO shall obtain the
approval of the counterparties of the contracts included in the Assets for
THERMO’s assignment of such contracts to ASAHI.



  (6)   Upon the Exercise Date, the License Agreement shall automatically
terminate.



  (7)   From and after the Exercise Date, (a) THERMO shall have a perpetual,
royalty-free license under the Assets in order to, and to the extent necessary
to, perform THERMO’s obligations to supply the Products or spare parts thereof
and to provide maintenance or repair or any other services, to the existing
Customers as of the Exercise Date as contemplated in Section 1.(2) above, and
(b) ASAHI shall not assert any claim based on the Assets against the existing
Customers of THERMO as of the Exercise Date for such Customers’ providing
service and selling the Products supplied by THERMO under the foregoing clause
(a).



3.   Indemnification



  (1)   THERMO shall indemnify and hold harmless ASAHI and all its affiliates,
and their officers, directors, employees and agents from and against any and all
existing or future claims associated with all Products sold by THERMO either
before or after the Exercise Date, including, but not limited to, any claims or
requests by THERMO’s Customers for maintenance, repair or any other services
relating to the Business and/or the Products sold by THERMO or supply spare
parts thereof, or any product liability or breach of warranty claim by any third
party arising out of the Products sold by THERMO, or any claim of infringement
on any intellectual property right of any third party arising out of or relating
to the Products sold by THERMO.



  (2)   ASAHI shall indemnify and hold harmless THERMO and all its affiliates,
and their officers, directors, employees and agents from and against any and all
claims associated with all Products sold or manufactured by ASAHI after the
Exercise Date.



4.   Representations, Warranties and Covenants

THERMO hereby represents, warrants and covenants to ASAHI that:



  (1)   As of the Effective Date and thereafter through the Exercise Date, it is
a corporation duly organized and in good standing under the laws of Delaware,
and has the full power and authority to own and operate its property and assets
and to carry out its business as it is now being conducted;



  (2)   As of the Effective Date and thereafter through the Exercise Date, it
has the full power and authority to grant the Option to Asahi and sell the
Assets to ASAHI;



  (3)   As of the Effective Date and thereafter through the Exercise Date, it is
the sole owner of the Assets, and agree not to assign, transfer or otherwise
convey, or agree to assign, transfer or otherwise convey, the ownership or title
to any third party;



  (4)   As of the Effective Date, it has not granted to any third party any
right, license, option or the like that may conflict with the Option except the
exclusive distributorship agreements listed in Schedule 4-4 which and THERMO
shall use good faith efforts to amend to non-exclusive, and shall or terminate
or not renew before such agreements from and after the Exercise Date (subject to
the terms of the existing distributorship agreements), and agrees not to grant
or agree to grant any such right, license, option or the like to any third party
until the earlier of the Expiration Date or the Exercise Date;



  (5)   As of the Effective Date, the Assets not subject to any pledge,
attachment, lien, mortgage or any other encumbrance, and THERMO agrees not to
allow any of the Assets to be subject to any such encumbrances until the earlier
of the Expiration Date or the Exercise Date;



  (6)   As of the Effective Date, (i) it is not aware of any intellectual
property rights that are owned or controlled by THERMO in connection with the
Cryo-Seal System or the Products that are not the Intellectual Property Rights,
(ii) if it becomes aware of any such intellectual property rights, it shall
updates Exhibits A and B so that such intellectual property rights to be
included in the Intellectual Property Rights, and (iii) it shall not assert any
intellectual property rights owned or controlled by it (other than the
Intellectual Property Rights) against ASAHI’s conducting the Business on or
after the Exercise Date;



  (7)   All application, registration, maintenance and renewal fees in respect
of the Intellectual Property Rights due prior to the Effective Date, and all
necessary documents and certificates relating to the prosecution of the
Intellectual Property Rights required to have been filed before the Effective
Date have been paid or filed by THERMO, and it agrees to make any such payments
or filings that becomes due after the Effective Date through the earlier of the
Expiration Date or the Exercise Date at its costs and expenses;



  (8)   As of the Effective Date, (i) no patents or patent applications listed
in Exhibit A have been found by a court or administrative body of competent
jurisdiction to be invalid or unenforceable, (ii) it is not aware of any act
that estops ASAHI from enforcing such patents or patent applications, and it is
not aware of any prior art or facts that may cause any such patents or patent
applications to be declared invalid or unenforceable, and (iii) it agrees to
immediately inform ASAHI if it becomes aware of any facts that would result in
the circumstances set forth in (i) or (ii) above;



  (9)   As of the Effective Date, it is not aware that any Intellectual Property
Rights are being infringed or misappropriated by any third party, and agree to
immediately inform ASAHI if it becomes aware of any such infringement or
misappropriation before the earlier of the Expiration Date or the Exercise Date;



  (10)   As of the Effective Date, it is not aware of any patent or other
intellectual property right owned by a third party that would be infringed by
carrying out the Business, and agrees to immediately inform ASAHI if it becomes
aware of any such patent or other intellectual property right before the earlier
of the Expiration Date or the Exercise Date;



  (11)   Any necessary documents, filing and reports relating to the FDA-PMA
required under the Food, Drug and Cosmetics Act of the U.S.A. and any related
regulations (the “Regulations”) to have been filed before the Effective Date
have been filed by THERMO, and it agrees to make any such filings that becomes
due after the Effective Date through the earlier of the Expiration Date or the
Exercise Date under the Regulations at its costs and expenses; and



  (12)   As of the Effective Date and thereafter through the earlier of the
Expiration Date of the Exercise Date, it has not committed and shall not commit
any breach or infringement on the Regulations in relation to its conduct of the
Business.



5.   Confidentiality.



  (1)   For the purpose of this Agreement, Confidential Information shall mean
any scientific, commercial or technical information that is disclosed by either
Party to the other Party under this Agreement or the License Agreement as
amended by the Amendment, including, but not limited to, the Know-How., and
shall also include the existence and contents of this Agreement. Confidential
Information shall not include information that is: (i) known to the receiving
Party before receipt from the disclosing Party; (ii) is or becomes publicly
available without fault of the receiving Party; (iii) receiving Party receives
from any third party without breach of the confidentiality obligation owed to
the disclosing Party; (iv) independently developed by the receiving Party;
(v) approved in writing by the other Party prior to the disclosure; or
(vi) required to be disclosed under the applicable laws. THERMO agrees that it
will request under the United States securities laws, including Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended, and use its
reasonable best efforts to seek, confidential treatment of certain information
contained in this Agreement.



  (2)   During the term of this Agreement, either Party shall keep Confidential
Information in strict confidence and shall not use the same for any purpose
other than this Agreement. Upon the Exercise Date, the Know-How shall become
sole property of ASAHI and ASAHI shall no longer be subject to the obligations
with respect to the Know-How under this Agreement or the License Agreement
(notwithstanding anything to the contrary provided for herein or in the License
Agreement), whereas THERMO shall continue to be subject to the obligations under
this Section 5 with respect to the Know-How and, in addition, shall keep the
Know-How in strict confidence and shall not use any purpose until all of the
Know-How becomes publicly available without no fault of THERMO or any of its
officers, directors, employees or agents.



6.   Non-Competition.

THERMO agrees that it or its affiliates shall not, directly or indirectly,
market, distribute, sell, have and to have manufactured any products which are
competitive with the Product for five (5) years after the Exercise Date.



7.   Term and Termination.

This Agreement shall become effective upon the Effective Date and remain full
force and effect until the earlier of the Expiration date or the Exercise Date.



8.   Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assignees; provided, however, that
neither of the parties hereto may assign or transfer its rights or obligations
hereunder without the prior written consent of the other party hereto



9.   ; provided that ASAHI may assign and transfer its rights and obligations
hereunder to any of its affiliates with prior written notice to THERMO; and
provided further a change of control of THERMO shall not constitute an
assignment or transfer in which case THERMO shall provide prior written notice
to ASAHI and the acquirer of the Assets in such change of control transaction
shall be bound by this Agreement. For the avoidance of doubt, THERMO’s change of
control means (a) a merger, acquisition, sale of voting control, or other
business combination of THERMO, or (b) an issuance of shares and/or equity
securities convertible into shares by THERMO which in number would amount to 50%
or more of the total issued voting shares outstanding, or (c) the sale, lease,
exclusive license, or other transfer of all or substantially all of the assets
of THERMO.



10.   Notice

Any notice in connection with this Agreement shall be furnished in accordance
with Section 27 of the License Agreement, with the updated addressees in
accordance therewith.



11.   Governing Law and Dispute Resolution

This Agreement shall be construed and interpreted in accordance with the laws of
the State of California, without regard to conflicts of laws principles. Any
disputes arising in connection with this Agreement shall be resolved in
accordance with Section 33 of the License Agreement.



12.   Entire Agreement

This Agreement constitutes the entire agreement between the Parties regarding
the subject matter hereof and supersedes all prior agreements, understandings,
representations and statements if any regarding the subject matter hereof.. No
amendment of this Agreement shall be valid and binding upon the Parties unless
made in writing and signed by the duly authorized representatives of both
Parties.



13.   Severability of Provisions

If any provision or provisions of this Agreement shall be held to be illegal,
invalid or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.



14.   Waiver of Default

The waiver of any default under this Agreement by either party shall not
constitute a waiver of any rights for any subsequent default.



15.   Publicity

Except as may be contemplated hereunder, neither party may issue any press
release or make any public announcement concerning the transactions contemplated
by this Agreement without the prior written consent of the other party, except
for any releases or announcements which may be required by, or in such party’s
discretion, reasonably necessary under applicable law, in which case the party
proposing to make such release or announcement will allow the other party a
reasonable opportunity to review and comment on such release or announcement in
advance of such issuance or making. In addition, THERMO agrees that it will
request under the United States securities laws, including Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended, and use its
reasonable best efforts to seek, confidential treatment of certain information
contained in this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

ASAHI
Asahi Kasei Kuraray Medical Co., Ltd.

By: Y. Yoshida
Date: June 14, 2010
Name: Yasuyuki Yoshida
Title: President & CEO

THERMO
ThermoGenesis Corp.

By: J. Melville Engle
Date: June 11, 2010
Name: J. Melville Engle
Title: CEO

